United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.Y., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chantilly, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2012
Issued: July 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2009 appellant filed a timely appeal of the February 12 and June 10, 2009
decisions of the Office of Workers’ Compensation Programs denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury on September 23, 2008 in the performance of duty.
FACTUAL HISTORY
On October 6, 2008 appellant, then a 37-year-old federal air marshal, filed a traumatic
injury claim alleging that he sustained acute abdominal pain and bacterium infection at 4:00 a.m.
on September 23, 2008. He stopped work that day and returned to light duty on October 10,

2008 after accepting a modified assignment.1 The employing establishment controverted the
claim.
In reports dated October 16 and 23, 2008, Dr. Henry Rhee, an internist, noted right sided
abdominal tenderness and diagnosed gastroenteritis and chronic diarrhea. He checked a box
“yes” indicating that appellant’s employment activities caused or aggravated his diagnosed
condition explaining that it was a travel-related condition.
On October 31, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit additional evidence. It
requested a description of what he was doing at the time the alleged injury occurred.
In a September 23, 2008 report, Dr. Kanika Govil, Board-certified in family medicine,
noted that appellant had right-sided abdominal pain for one and a half years and had been treated
with antibiotics. She noted his complaint of continued abdominal pain on and off. Dr. Govil
advised that appellant developed severe pain on the right side of his abdomen at 4:00 a.m. on
September 23, 2008. Appellant had traveled to China in August 2008 and Germany during the
previous week but was not sick during travel. Dr. Govil noted that he was an air marshal five
days per week. On September 25, 2008 she indicated that his condition was unchanged.
In a September 26, 2008 report, Dr. Asma Khapra, a Board-certified internist, noted
ongoing intermittent right-sided abdominal pain, occasional diarrhea and bloating over the past
year. She stated that appellant traveled extensively overseas for the prior two years as a pilot and
had visited China, Germany, Mexico and Kuwait. Dr. Khapra indicated that he had continued
intermittent symptoms over the year that worsened in the last month. She diagnosed abdominal
pain and diarrhea. On October 9, 2008 Dr. Khapra noted appellant’s ongoing right-sided
abdomen pain and diarrhea. She indicated that his ongoing symptoms were of unclear etiology.
Appellant submitted reports from Dr. Rhee advising that his gastrointestinal condition
restricted him from his regular duties. A November 12, 2008 attending physician’s report
checked a box “yes” that his condition was work related as it was travel related. An April 12,
2008 report from Dr. Rhee diagnosed traveler’s diarrhea and gastroenteritis. He indicated that
appellant’s prognosis was unclear and that he was being referred to the National Institutes of
Health as his work up was negative and treatment was ineffective. The Office also received
diagnostic reports.
On November 10, 2008 the employing establishment advised that appellant last
performed his regularly scheduled mission duties on September 22, 2008.
In a December 4, 2008 decision, the Office denied appellant’s claim finding the evidence
insufficient to establish that the event occurred as alleged. It noted that the employing
establishment indicated that he did not work on September 23, 2008 and that the medical
evidence was deficient because it indicated that his condition arose over a period of years and did
not relate a history of being related to events occurring on September 23, 2008.
1

In a November 10, 2008 statement, the employing establishment noted that appellant worked regular duty on
September 22, 2008 and used sick leave between September 23 and October 8, 2008.

2

In a December 9, 2008 statement, appellant requested reconsideration. He noted that he
traveled extensively throughout the world, most recently to Germany and China in August and
September 2008 respectively. Appellant submitted attending physician’s reports from Dr. Rhee
dated October 21, 2008 and January 13, 2009 that diagnosed gastroenteritis and chronic diarrhea.
Dr. Rhee reiterated that appellant’s condition was caused by his travel-related work activities.
He listed appellant’s history of travel abroad as well as his continued chronic symptoms of
abdominal cramping and bloating. Appellant also submitted several diagnostic reports.
In a February 12, 2009 decision, the Office denied modification of the December 4, 2008
decision, finding the evidence insufficient to support that appellant sustained a work-related
injury on September 23, 2008.
Appellant requested reconsideration on March 10, 2009. In a February 19, 2009 report,
Dr. Rhee noted that appellant first presented to him on October 17, 2008 with symptoms of
severe right-sided abdominal cramping and nausea. He opined that appellant had travel-related
diarrhea with symptoms starting after his return from work-related travel to Beijing, China.
Dr. Rhee stated that appellant’s diagnosis was consistent with postinfectious irritable bowel
syndrome or tropical sprue. He referred appellant for a workup by the tropical medicine unit at
the National Institutes of Health but it was negative for a specific etiology. In a March 2, 2009
attending physician’s report, Dr. Rhee listed appellant’s diagnoses and reiterated that it was due
to his related travel employment.
In a November 7, 2008 response to the Office’s questions about his claim, appellant
stated that he last performed official duty on September 22, 2008 at 6:04 p.m. when he traveled
from San Francisco to Dulles airport in Virginia. Regarding the purpose of his trip, he noted that
he traveled out of the United States to China and Germany for mission coverage. Appellant was
expected to perform his next official duty on September 25, 2008 traveling from Dulles to New
York and Florida. On September 23, 2008 he awoke with severe abdominal pain. Appellant
notified the employing establishment that he would seek medical attention but his pain had not
subsided.
On November 24, 2008 Dr. Christa Zerbe, a Board-certified internist, noted that
appellant’s abdominal pain started on September 23, 2008. Appellant had returned from Beijing,
China after spending two weeks there for the Olympics. Dr. Zerbe further noted that he worked
as an air marshal and traveled five days per week. She diagnosed gastroenteritis immediately
upon return from Beijing.
On December 23, 2008 Dr. Siddhartha Mahanty, a Board-certified internist to whom
appellant was referred by Dr. Rhee, noted postinfectious gastrointestinal symptoms since
appellant’s visit to Shanghai, China, in late August 2008. On January 16, 2009 he found no
evidence of persistent parasitic infection. He opined that this pattern of illness was most
consistent with postinfectious irritable bowel syndrome.
In an April 22, 2009 letter, appellant reiterated that he became ill on September 23, 2008
due to a bacterial infection as a result of international travel. His treating physicians stated that
his illness was travel-related and he believed that he contracted the illness during a trip to China.

3

Appellant noted that he had also traveled to Mexico, Germany, France and Kuwait within six
months prior to the illness.
In a June 10, 2009 decision, the Office denied modification of its February 12, 2009
decision, finding the medical evidence insufficient to establish that the alleged work incident
caused a work injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was filed within
the applicable time limitation, that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
The record reflects that appellant is an air marshal who claimed abdominal pain and
bacterium infection at 4:00 a.m. on September 23, 2008 after he flew from San Francisco to
Dulles airport the previous day. The record supports that he traveled in his job and that he was
2

5 U.S.C. §§ 8101-8193.

3

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

Id.

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

on a flight on September 22, 2008 less than 12 hours before his claimed condition became
symptomatic at his home.
The Board finds, however, that appellant has not submitted sufficient medical evidence to
establish his flight on September 22, 2008 caused his claimed abdominal condition on
September 23, 2008. Dr. Rhee’s February 19, 2009 report diagnosed postinfectious irritable
bowel syndrome and opined that appellant had diarrhea symptoms after work-related travel to
China. He did not provide sufficient medical explanation as to how appellant’s travel caused his
diagnosed conditions. Dr. Rhee’s notation of “work[-]related travel” is vague.6 In his attending
physician’s reports, he diagnosed appellant’s condition and checked “yes” that it was caused or
aggravated by an employment activity explaining that it was travel related. However, Dr. Rhee’s
explanation is too general to constitute medical rationale as it does not clearly address how
appellant’s travel on or prior to September 23, 2008 caused his diagnosed condition. He did not
address appellant’s travel to Germany or China in August and September 2008 or explain how
appellant’s symptoms on the evening of September 23, 2008 related back to such travel.
Without medical rationale, this opinion has little probative value and is insufficient to establish a
causal relationship.7 None of Dr. Rhee’s other medical reports address the issue of causal
relationship.
Dr. Govil’s reports noted that appellant developed abdominal pain at 4:00 a.m. on
September 23, 2008, that he worked as an air marshal and traveled internationally. However, she
did not opine that his abdominal condition was caused by international travel for work on
September 23, 2008 or otherwise designate a cause for his condition.8
On September 26, 2008 Dr. Khapra diagnosed abdominal pain and diarrhea. She also
noted extensive international travel over the past two years with symptoms worsening over the
past month. Dr. Khapra did not specifically relate appellant’s condition to travel on
September 23, 2008 or discuss whether his condition was caused by work travel. Her opinion is
of reduced probative value as it contains insufficient opinion on causal relationship.9
Dr. Khapra’s October 9, 2008 report does not support appellant’s claim as the physician did not
attribute his condition to any particular work incident and opined that his symptoms were of
unclear etiology.
Reports from Drs. Zerbe and Mahanty diagnosed gastroenteritis upon appellant’s return
from China. To the extent that the physician’s findings support causal relationship, the reports
6

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (a medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale).
7

Id. See also Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value).
8

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
9

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

5

also do not provide any medical rationale explaining how appellant’s work-related trip to China
caused or aggravated gastroenteritis.
The Board also notes that an employee on travel status or a temporary-duty assignment or
special mission for his or her employer is in the performance of duty and under the protection of
the Act 24 hours a day with respect to any injury that results from activities essential or
incidental to the special duties.10 Appellant had returned home before his condition became
symptomatic. He asserts that his illness began when he was on travel, the fact that an employee
is on a special mission or in travel status during the time that a disabling condition manifests
itself does not raise an inference that the condition is causally related to the employment. Even if
an employee is on a special mission or in travel status during the time a disabling condition
manifests itself, the medical evidence must establish a causal relationship between the condition
and factors of employment.11 As noted, the medical evidence is insufficient to establish that
work factors caused or aggravated a diagnosed medical condition. For these reasons, appellant
has not established that he sustained a traumatic injury on September 23, 2008.12
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on September 23, 2008 in the performance of duty.13

10

H.S., 58 ECAB 554 (2007).

11

Susan A. Filkins, 57 ECAB 630 (2006).

12

The Board notes that appellant filed a traumatic injury claim although he also indicates his condition occurred
over several years. A traumatic injury is a condition caused by a specific event or incident, or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). This decision of the Board does not preclude
appellant from filing an occupational disease claim if he believes his condition occurred over a period of more than
one day or work shift. See 20 C.F.R. § 10.5(q) (defining an occupational disease as a condition produced by the
work environment over a period longer than a single workday or shift).
13

The record contains evidence submitted after the Office most recent decision. However, the Board may only
review evidence that was in the record at the time the Office issued its final decision. 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decisions dated June 10 and February 12, 2009 are affirmed.
Issued: July 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

